DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on September 02, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 4, 7-8, 10, 12, 18, and 24 have been amended; claims 2-3, 5-6, 19, and 25-51 are canceled. Accordingly, claims 1, 4, 7-18, and 20-24 are pending in this application with an action on the merits to follow.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of weighted subpanels is between two layers of the multi-layer construction” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 12 recites the limitation “wherein the width of the at least some of the weighted subpanels of the plurality of weighted subpanels contributes to even weight distribution over the front panel to provide a total blanket weight up to about 10% of a body weight of a wearer” on line 3-6 which is not disclosed in the Specification. See the 35 USC 112(a) rejections below.
Claim Objections
Claim(s) 11 is/are objected to because of the following informalities:
Claim 11, line 1, should recite, “… wherein the array of adjacent weighted subpanels is…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites the limitation “wherein the width of the at least some of the weighted subpanels of the plurality of weighted subpanels contributes to even weight distribution over the front panel to provide a total blanket weight up to about 10% of a body weight of a wearer” in lines 3-6 which is considered new matter. The written description does not disclose this structure and the structure is not clearly discernable in the drawings. With regards to the written description, there is discussion of “The width of each subpanel can independently be, for example, between 0.5 inches and 1.5 inches, e.g.… Larger subpanel widths, e.g., greater than 1.5 inches, and smaller subpanel widths, e.g., less than 0.5 inches, are also contemplated.” in ¶0031 and “the subpanels can, for example, have weights that are substantially equal, e.g., that differ by less than 20%, less than 18%, less than 16%, less than 14%, less than 12%, less than 10%,…” in ¶0034, however neither of these statements specify that “the width of the at least some of the weighted subpanels of the plurality of weighted subpanels contributes to even weight distribution over the front panel to provide a total blanket weight up to about 10% of a body weight of a wearer” is/are as it is stated that the newly amended claim limitation. Further, the Applicant’s Drawings do not clarify “the width of the at least some of the weighted subpanels of the plurality of weighted subpanels contributes to even weight distribution over the front panel to provide a total blanket weight up to about 10% of a body weight of a wearer” is/are, as none of these limitations are discernably shown in the drawings.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 7, and 12 (and claims 4, 8-11, 13-18, and 20-24 at least for depending from a rejected claim) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, is indefinite as it recites “a plurality of weighted subpanels, wherein weighted subpanels of the plurality of weighted subpanels are arranged in an array of adjacent weighted subpanels”. It is unclear how the “plurality of weighted subpanels” is different than the “array of adjacent weighted subpanels” if each individual weighted subpanel is arranged as an array of adjacent weighted subpanels, or if there are groups of weighted subpanels within the plurality of weighted subpanels that are arranged in an array of adjacent weighted subpanels. Further, it is unclear how one of ordinary skill in the art would determine what “an array of adjacent weighted subpanels” would be structurally. It is unclear if there are groups of arrays that are adjacent to one another, or one array adjacent to another array, or one subpanel adjacent to another subpanel. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “a plurality of weighted subpanels, wherein each weighted subpanel[[s]] of the plurality of weighted subpanels [[are]] is arranged to one another to form an array of adjacent weighted subpanels”.
Claim 7, recites the limitation, “substantially equal weights.” It is unclear how one having ordinary skill in the art can ascertain how much the weights can deviate from being equal to one another to be considered “substantially equal”. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “equal in weight”.
Claim 12, recites the limitation, “the width of the at least some of the weighted subpanels of the plurality of weighted subpanels contributes to even weight distribution over the front panel to provide a total blanket weight up to about 10% of a body weight of a wearer.” It is unclear how one having ordinary skill in the art can ascertain how much weight “a width” has and how that width would contribute to an even weight distribution over the front panel of the blanket to provide a weight of about 10% of a body weight of a wearer. Further, it is unclear how the garment would tell the weight of the wearer so that the front panel could be about 10% of that weight. Further, it is unclear how only some of the weighted subpanels would contribute to an even weight distribution of the front panel since the panels are coextensive over all of the front panel, according to claim 1, from which claim 12 depends. If only some of the weighted subpanels contributed to the weight distribution then the overall weight distribution could be uneven in parts of the front panel. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is, “
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-8, 11, 17-18, and 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Judd US 20090100568.
Regarding Independent Claim 1, Judd discloses a wearable weighted blanket having the form of a garment (Figs. 1-10) including a neck opening (Fig. 10, #511; ¶0062), the blanket comprising: a front panel (Judd Annotated Fig. 10) comprising: an outer surface (Fig. 10, #502); and a plurality of weighted subpanels (Fig. 10, #508/506), wherein weighted subpanels of the plurality of weighted subpanels are arranged in an array of adjacent weighted subpanels (Fig. 10 shows an array of #506/508), wherein the array of adjacent weighted subpanels is coextensive with all of the front panel outer surface (Fig. 10 shows the right side of the front panel has weighted subpanels over all of the surface; though not shown, the left panel is similar), wherein each weighted subpanel of the plurality of weighted subpanels comprises a pouch (Fig. 5, area between #216/210/204/202 that contains fillers #212/214) independently holding a weighted material (Fig. 5, #212/214), and wherein a sewn, stitched, or bonded border (Fig. 5, #202/204; ¶0038) separates adjacent weighted subpanels of the plurality of weighted subpanels arranged in the array of adjacent weighted subpanels (Figs. 8-10; ¶0038).  
Regarding Claim 4, Judd discloses the blanket of claim 1, wherein the weighted material comprises glass beads, plastic beads (¶0041), a polymeric gel, silicone, or a combination thereof.  
Regarding Claim 7, Judd discloses the blanket of claim 1, wherein at least some of the weighted subpanels of the plurality of weights of the weighted subpanels comprise are substantially equal weights (¶0044).  
Regarding Claim 8, Judd discloses the blanket of claim 1, wherein the weights of the weighted subpanels of the plurality of weighted subpanels located in an abdominal region of the garment front panel are greater than the weights of the weighted subpanels of the plurality of weighted subpanels located outside of the abdominal region of the front panel.  
Regarding Claim 11, Judd discloses the blanket of claim 1, wherein the array of adjacent weighted subpanels has a checkerboard or tiled diamond configuration (Figs. 8-10 show a checkerboard configuration).  
Regarding Claim 17, Judd discloses the blanket of claim 1, wherein the front panel comprises a multi-layer construction (Fig. 5) comprising: a fabric layer (Fig. 5, #210) forming the front panel outer surface; a breathable layer forming a front panel inner surface opposite the front panel outer surface (Fig. 5, #216); and one or more padding layers (Fig. 5, #212) between the fabric layer and the breathable layer (Fig. 5).  
Regarding Claim 18, Judd discloses the blanket of claim 17, wherein the plurality of weighted subpanels is between two layers of the multi-layer construction (Fig. 5 shows the weighted subpanels between layers #210/216).  
Regarding Claim 20, Judd discloses the blanket of claim 1, wherein the garment further includes arm openings (Fig. 10, #509).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10, 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Judd, as applied to claim 1 above.
Regarding Claim 9, Judd discloses the blanket of claim 1, discloses the blanket of claim 1, but does not expressly disclose wherein the weighted subpanels each independently have a weight between 0.5 ounces and 4 ounces. However, the weighted subpanels each independently have a weight between 0.5 ounces and 4 ounces is a results effective variable with the results being a change in the composition and size of the weighted subpanel itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the weighted subpanel the claimed weight between 0.5 ounces and 4 ounces, in order to give the weighted subpanel the proper weight to apply pressure for soothing an infant, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 10, Judd discloses the blanket of claim 1, but does not expressly disclose wherein the blanket is configured to be worn by an infant (though not expressly stated that the garment is designed to be worn by an infant, Judd does state, “The overall weight of some embodiments is selected based upon the overall weight of the person that will be using it. For example, some embodiments have a weight that is selected to be in a range from about five percent to about twenty percent of the person's total weight,” [¶0033] and “… some other possible weighted articles include a vest, a hat, a pair of pants, and a hooded cloak” [¶0034] which infers that it would not be unreasonable for the garment to be configured to be worn by an infant), and wherein the blanket has a total weight between 0.5 pounds and 2.5 pounds. However, the blanket having a weight between 0.5 pounds and 2.5 pounds is a results effective variable with the results being a change in the composition and size of the blanket with weighted subpanels itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the blanket the claimed the weight between 0.5 pounds and 2.5 pounds, in order to give the blanket the proper weight to apply pressure for soothing an infant, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Judd discloses the structure of the wearable weighted blanket having the form of a garment including a neck opening, there would be a reasonable expectation for the structure of the wearable weighted blanket having the form of a garment to perform such functions as explained after each functional limitation.
Regarding Claim 12, Judd discloses the blanket of claim 1, wherein been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 13, Judd discloses the blanket of claim 1, but does not expressly disclose wherein the front panel further comprises a zippered opening extending downward from the garment neck opening.  
In a different embodiment, Judd discloses a front panel with a zippered opening (¶0064) extending downward from the garment neck opening (Fig. 10 shows the fasteners #510 that would be replaced by a zipper extending downward from the garment neck opening).
Judd teaches analogous inventions in the art of weighted blanket garments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Judd with the teachings of Krawchuk such that the front panel would have a zipper to leave partially unzipped to, “provide [the infant with] access to the hands while the infant is swaddled” (Krawchuk, ¶0016) for self-soothing.
Regarding Claim 15, the modified blanket of Judd discloses the blanket of claim 13, wherein the front panel further comprises a flap (Judd Annotated Fig. 10) configured to conceal at least a portion of the zippered opening (Fig. 10 shows the structure of the flap and though not expressly stated, the flap appears as though it would cover the opening of the vest where the zipper would sit).  
Claim(s) 14 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Judd, as applied to claims 1, 13, and 15 above, further in view of Krawchuk US 20160128392.
Regarding Claim 14, the modified blanket of Judd discloses the blanket of claims 1 and 13 above, but does not expressly disclose wherein the zippered opening comprises a two-way dual zipper.
Krawchuk teaches a weighted infant garment with a zippered opening comprises a two-way dual zipper (¶0115).
Both Judd and Krawchuk teach analogous inventions in the art of weighted garments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Judd with the teachings of Krawchuk such that the zipper would be a two-way dual zipper to, “provide[s] access to the infant's lower body (e.g. for changing nappies or using a child restraint in a car or pram) while the upper body remains swaddled” (Krawchuk ¶0116).  
Regarding Claim 21, Judd discloses the blanket of claim 1, but does not disclose the garment further includes one or more wings (Fig. 3A, #140).
Krawchuk teaches a weighted infant garment with one or more wings (Fig. 3A, #140).
Both Judd and Krawchuk teach analogous inventions in the art of weighted garments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Judd with the teachings of Krawchuk such that the garment would have one or more wings so that the wings can, “restrict movement of the arms away from the bodice portion and prevent full extension of the arm, but permit arm movement towards the bodice portion”(Krawchuk ¶0095) and “the restriction in arm movement suppresses the startle reflex but still allows movement of the hand towards the mouth, so that baby can suck the hands for self-soothing” (Krawchuk ¶0093).
Regarding Claim 22, the modified blanket of Judd discloses the blanket of claim 21, wherein the garment comprises at least a portion of each of the one or more wings comprises hooks (Fig. 3A, #185) configured for a hook and loop fastening system (¶0121).  
Regarding Claim 23, the modified blanket of Judd discloses the blanket of claim 21, wherein the one or more wings are replaceably detachable from the garment (Fig. 3A; ¶0121).  
Regarding Claim 24, Judd discloses the blanket of claim 1, but does not disclose wherein a bottom of the garment is enclosed to form a leg pouch (Fig. 6A, #135; ¶0110).
Krawchuk teaches a weighted infant garment wherein the bottom of the garment is enclosed to form a leg pouch (Fig. 6A, #135; ¶0110).
Both Judd and Krawchuk teach analogous inventions in the art of weighted garments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Judd with the teachings of Krawchuk such that the garment would have an enclosed leg pouch so the infant is, “swaddle[d] properly and effectively, and to achieve the desired result, the blanket must be snug enough to immobilise the infant's arms, and to a certain degree its legs, but loose enough that it is still comfortable and not increase the risk of hip dysplasia or suppressed respiration (Krawchuk ¶0011).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Judd, as applied to claims 1, 13, and 15 above, further in view of Parker US 20180168240.
Regarding Claim 16, the modified blanket of Judd discloses the blanket of claims 1, 13, and 15 above, wherein at least a portion of the flap comprises a fabric face (Fig. 10) opposite the zippered opening (Fig. 10), but does not disclose wherein at least a portion of the fabric face comprises loops configured for a hook and loop fastening system.  
Parker teaches an infant swaddle blanket with a zipper covering flap (Figs. 1-10, #102) with a fabric face (Fig. 4 shows the fabric face of the flap #401) wherein at least a portion (Fig. 4 shows the flap #410, ¶0021) of the fabric face comprises loops configured for a hook and loop fastening system (¶0021).
Both Judd and Parker teach analogous inventions in the art of infant swaddling devices. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Judd with the teachings of Parker such that a portion of the fabric face of the flap would have the loops side of a hook and loop system so that the cover flap could be secured to the garment so that the, “cover flap 401 can be used to safely hide or tuck sharp edges of a zipper” (Parker ¶0021).

    PNG
    media_image1.png
    941
    785
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed September 02, 2022, with respect to the 35 USC 102 of claims 1-2, 6-8, 11, 13-15, and 20-24, and the 35 USC 103 of claims 4-5, 9-10, 12, and 16-18 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732